NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                  Argued March 3, 2020
                                  Decided March 4, 2020



                                           Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge



No. 19-2682
                                                             On Petition for Review of an
XIAO JUN LIANG,                                              Order of the Board of Immi-
      Petitioner,                                            gration Appeals.

              v.                                             No. A095-928-809
WILLIAM P. BARR, Attorney General,
      Respondent.


                                            Order

   Xiao Jun Liang, a citizen of China, entered the United States in 2003 and was ordered
removed the same year. She sought reopening, without success, in 2009 and again in
2012. In 2018 she filed a third motion to reopen, contending (for the first time) that her
Notice to Appear in 2003 had been defective because it did not supply a date for her
hearing (the date was added six days later, in a separate document), and that as a result
she is entitled to relief under 8 U.S.C. §1229b(b)(1).

   The Board denied this motion for three reasons. First, it observed that the motion is
untimely (the statute and regulations allow only 90 days) and successive (the statute
No. 19-2682                                                                           Page 2


and regulations allow only one motion). Second, the Board relied on Matter of Mendoza-
Hernandez, 27 I. & N. Dec. 520 (BIA 2019) (en banc), for the proposition that multiple
documents may be combined to produce a statutory Notice to Appear, which has the
effect of stopping the accrual of time toward the ten years required by §1229b(b)(1).
Third, the Board concluded that the alien had not established that her removal would
cause exceptional hardship to her children (who are citizens of the United States). Such
hardship is a condition of relief under §1229b(b)(1)(D).

    The petition for review contests the Board’s second reason but ignores the first and
third. Yet a litigant must contest every ground on which she lost. If we were to agree
with the alien on Issue 2, that would do her no good; she still would not be eligible for
relief under §1229b(b)(1). We are not going to issue an advisory opinion on a legal ques-
tion that cannot affect the outcome. What’s more, Cruz-Moyaho v. Holder, 703 F.3d 991
(7th Cir. 2012), holds that under 8 U.S.C. §1252(a)(2)(B)(ii) a court of appeals lacks juris-
diction to review a decision that an alien has not established an entitlement to relief un-
der §1229b. Counsel for the alien has not asked us to revisit that holding, nor has coun-
sel contended that exceptional hardship is a legal issue for the purpose of
§1252(a)(2)(D); indeed, although the Attorney General relied on Cruz-Moyaho, counsel
for the alien did not file a reply brief. There is accordingly nothing for us to review.

   The petition is dismissed for want of jurisdiction.